Citation Nr: 1618018	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 40 percent for a right ankle disorder from June 30, 2005 to September 13, 2013, on an extra-schedular basis.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for a left ankle disorder.

3.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1978.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A videoconference hearing before the undersigned Acting Veterans Law Judge (Acting VLJ) was held in June 2014.  A transcript of the hearing has been associated with the claims file.

In June 2015, the Board issued a decision which granted an increased 40 percent (maximum) initial rating for a right ankle disorder, found that extraschedular consideration as to the right ankle disorder was not appropriate and remanded the claims for an initial rating in excess of 10 percent for a left ankle disorder and a TDIU rating for additional development.  The Veteran appealed this decision to the Court.  In February 2016, the Court issued an order that granted a Joint Motion for Partial Remand (Joint Motion) vacating the portion of the June 2013 Board decision which declined to refer the Veteran's right ankle claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) for action consistent with the terms of the joint motion and dismissed the appeal as to the remaining issue (increased initial disability of 40 percent for service connected right ankle disorder.)  

The additional development ordered in the June 2015 Board decision with regard to the remaining claims has not been completed.  These matters as well as the claim for an increased rating for right ankle disorder on an extraschedular basis are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that, in finding that referral of the Veteran's service-connected right ankle claim for extra-schedular consideration was not warranted, the Board failed to discuss evidence material to the determination of whether his right ankle disability markedly impacted his ability to work.  Specifically, the Board failed to discuss the Veteran's September 2009 testimony (at a Board hearing before a different VLJ in connection with his claim of service connection for a bilateral ankle disorder) "that he collected Social Security Disability due to his ankle condition and that he last worked in June 2004" and the September 2013 VA ankle conditions disability benefits questionnaire (DBQ) which noted that "he was unable to bear weight on his right foot for longer than fifteen minutes (due to increasing pain and swelling).  

The Board recognizes that the Veteran is in receipt of the maximum allowable rating for ankylosis of the ankle as he is assigned a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5270.  Review of the claims file demonstrates that the Veteran has repeatedly asserted experiencing chronic pain, fatigue, swelling and inability to stand/bear weight.  See, e.g., the VA examinations dated October 2009, December 2010 and September 2013 (DBQ).  The Veteran's reported pain, fatigue, swelling and inability to stand/bear weight are not symptoms described in Code 5270.  Accordingly, his claim should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine if extraschedular consideration under 38 C.F.R. § 3.321 is warranted.  

As noted in the June 2015 Board remand, the Veteran's arguments during his hearing raise the issue of his unemployability due to his service-connected bilateral ankle disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).  However, the Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), even with consideration of the bilateral factor.  Nevertheless, a TDIU may also be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2015).  The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Finally, as noted in the Joint Motion, the Veteran has reported being in receipt of Social Security Disability benefits.  The January 2011 rating decision notes that the Social Security "award letter identifying evidence considered in relationship to your ankle condition was VA treatment records, which are currently of record and have been considered."  However, as the complete records in connection with the Veteran's Social Security Disability benefits claim have not been requested and because Social Security records are potentially relevant to the Board's determination, any available Social Security records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records.

2.  Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

3.  After completion of the foregoing, obtain an opinion regarding whether the Veteran's service-connected bilateral ankle disabilities have affected his ability to work by assessing his occupational impairment.  Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected ankle disabilities on his ability to obtain and retain employment. 

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Review the claims folder and take all action to ensure that the development directed by the June 2015 remand on the issue of an increased rating for left ankle disability and TDIU has been accomplished. 

5.  Thereafter, readjudicate the Veteran's claims for an initial evaluation in excess of 10 percent for a left ankle disability and a TDIU rating.

6.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable but the TDIU rating is denied, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

7.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

